WIGGINTON, Judge.
Appellants, employer/carrier (E/C), appeal the judge of compensation claims’ (JCC) order awarding temporary total disability benefits to appellee from March 19, 1987 through September 20, 1989. We reverse.
The JCC accepted the testimony of appel-lee’s treating psychiatrist, who found that appellee had reached psychiatric maximum medical improvement by October 1988 and will never be employable due to his psychiatric condition. The matter of appellee’s maximum medical improvement orthopedic-ally had previously been settled. The judge nevertheless found that appellee’s claim for permanent total disability benefits was premature since the judge felt that further psychiatric care should be provided for at least six months “to see if the claimant can be rehabilitated.”
Under these circumstances, the award of temporary total disability benefits instead of permanent total disability benefits after a determination of maximum medical improvement was error. Therefore, we reverse the award of temporary total disability benefits following the date of maximum medical improvement and we reverse the finding that the permanent total disability claim was premature. Since the JCC has specifically accepted medical testimony that appellee will never be employable and since the permanent total disability issue has been properly addressed on appeal within the issue articulated by appellants, we remand for entry of an order awarding appellee permanent total disability benefits.
REVERSED and REMANDED for further proceedings consistent with this opinion.
ALLEN' and WOLF, JJ., concur.